Case 4:21-cr-10007-JLK Document 3 Entered on FLSD Docket 05/25/2021 Page 1 of 5KS


                                                                                     May 25, 2021
                             UM TED STA TES DISTR IC T CO U R T
                             SO U TH ER N D ISTRIC T O F FL O W D A
                      21-10007-CR-KING/BECERRA
                               CA SE N O .
                                        26U.S.C.j720641)

 U NITED STA TE S O F A M ER ICA



 JA CO B K O BA ZA K ARIA DZE ,

                D efendant.


                                          IN DICTM EN T

        The Grand Jury chargesthat:

                                         INTR O D U CTIO N

        Ata11tim es relevantto tlzisIndictm entorasotherw ise indicated herein:

                JACOB KO BA ZAK ARIADZE,the defendant,was born in the Republic of

 Georgia,and becam e anaturalized U .S.Citizen in 2009.Thedefendantresided in M onroe Cotm ty,

 in the Southern DistrictofFlorida,since atleastJanuary 2010.

                JA CO B K O BA Z AK ARIAD ZE and others ow ned and operated labor staffing

 companies that supplied workers to hotels,bars, and restaurants in Key W est, Florida,and

 elsewhere.The laborstaffing companiesin which thedefendanthad an ownership orm anagerial

 interestincluded PSEB Services m ,Inc.and Paradise H ospitality SolutionsLLC.

                The labor force PSEB Services JD ,lnc.and Paradise H ospitality Solutions LLC

 provided to their custom ers prim arily consisted of alien w orkers,m any of whom did nothave

 authorization to w ork in the Urlited States.
Case 4:21-cr-10007-JLK Document 3 Entered on FLSD Docket 05/25/2021 Page 2 of 5




        4.     TheInternalRevenueService(1RS)wasanagencyoftheUnitedStatesDepartment
 ofTreasury responsible for administering the tax laws and collecting tu esowed to the United

 States.

                                         C O UN T ON E
                                    Filing àFalseTax Rettu'
                                                          n
                                     (26U.S.C.j7206(1))
        5.     The factt
                       zalallegationscontained in Paragraphs 1through 4 oftllisIndictm entare

 re-alleged and incorporated asthough fully setforth herein.

        6.     On oraboutJuly 10,2017,in M orlroeCotmty,Florida,in the Southern Districtof

 Florida,and elsewhere,thedefendant,

                               JA CO B K O BA Z AK ARIAD ZE ,

 didwillfullymakeandsubscribean1RSForm 1040(IndividualIncomeTaxRettu'n)forcalendar
 year2016,which wasverified by a written declaration thatitwasm ade underthe penalties of

 perjuryandfiledwiththeIRS,andwllichJACOB KOBA ZAKARIADZE didnotbelievetobe
 tnzeand correctastoevery materialmatter.Among otherthings,thedefendantfalsely reported on

 Line22 ofhisIRS Form 1040totalincome of$248,050,whereashethen andtherewellknew that

 his tax ret'ul.
               n failed to reportm ore than $60,000 of incom e that he received from Paradise
 Hospitality SolutionsLLC.

        lnviolationofTitle26,UnitedStatesCode,Section72ô6(1).
Case 4:21-cr-10007-JLK Document 3 Entered on FLSD Docket 05/25/2021 Page 3 of 5




                                               A TRU E BILL




                                               Foreperson

 D A VID A .HUB BER T
 A cting A ssistantAttorney G eneral
 U .S.Departm entofJustice,Tax Division




 Sean B eaty,A ttorney N o.A 5501870
 Jessica A .K raft
 TrialAttorneys,U .S.Departm entofJustice,Tax Division
 CluistopherClark,FloridaBarN o.0588040,AssistantUzlited StatesAttorney
     Case 4:21-cr-10007-JLK Document 3 Entered on FLSD Docket 05/25/2021 Page 4 of 5
                                             UM TED STATESDISTRICT CoUIW
                                             SO IJTH ERN DISTRIG OF FLO RIDA

 W    TED STATESO FW          W CA                        CASE NO .
     V.

      JACO B KO BA M KARIADZE
                                                          CERTIFICATE OF TR IAL ATTOR NEYA
                                                          Superseding Caselnform ation:
                                 Defendant/
     CourtDivision:tselectOne)                           Newdefendantts) I'Z Yes S No
     Z Miami EZ KeyWest Z FTL                            Numberofnewdefendants 1
     Z WPB Z FTP                                         Totalnumberofcolmts 1
          1.1havecarefully consideredtheallegationsoftheindictm ent,thenllmberofdefendants,thenumberofproh ble
            witnessesandthelegalcom plexitiesoftheIndictm ent/lnform ation attachedhereto.
          2.1am aware thattheinform ation suppliedonthisstatem entwillberelied upon by theJudgesofthisCourtin
            setting theircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedy TrialAct,
            Title28 U.S.C.Section 3161.
          3.lnterpreter:(YesorNo)
            Listlanguageand/ordialect
          4 Thiscasewilltake5.00* daysforthepartiestotry.
          5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
               (Checkonlyone)                           (Checkonlyone)
           I 0to5days              nz                   Petty             I7
                                                                           d
           11 6to10days            171                  Minor             E7I
           I1I l1to20days          I7i                  Misdemeanor       EEI
           IV 21to60days           E7I                  Felony            ID
           V 61daysandover         (71
          6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
            Ifyes:Judge                                  CaseN o.
            (Attachcopyofdispositiveorder)
            Hasacomplaintbeenfiledinthismatter? (YesorNo)
            lfyes:M agistrateCaseN o.
            Relatedm iscellaneousnumbers:
            Defendantts)infederalcustodyasof
            Defendantts)instatecustodyasof
            Rule20 from theDistrictof
            Isthisapotentialdeathpenaltycase?(YesorNo) NO
          7. Doesthiscase originatefrom am atterpending in theCentralRegion oftheU .S.Attorney'sOfficepriorto
            August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
          8. Doestl'
                   liscase originatefrom am atterpendingin theNorthernRegion oftheU .S.Attorney'sOfficepriorto
            August8,2014(M ag.JudgeShaniekM aynard?(YesorNo) No
          9. Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOfticepriorto
            October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No



                                                                      SEAN BEATY
                                                                      SpecialAssistantUnited States Attorney
                                                                      CourtID No.     A5501870
*penaltySheetts)attachd                                                                              REV 5/19/21
Case 4:21-cr-10007-JLK Document 3 Entered on FLSD Docket 05/25/2021 Page 5 of 5




                         IX ITED STATESDISTRICT COURT
                         SO IJTH ER N D ISTR IC T O F FL O RID A

                     CA SE N O .-




                                    PEN A LTY SH EE T

 D efendant'sN am e: JA C O B K OBA Z AK AR TA D ZE

   COUN T V IOLA TION           U .S.COD E        M AX .PEN ALTY
   1        Filing aFalseTax 26U.S.C.j            M axImprisonment:3years
            Retllrn2016      720641)              M axFine:$250,000ortwicethegreaterof
                                                  thegrossgain orloss
                                                  M ax Supervised Release Tenn:1year
                                                  CostsofPrbsecution
